Putnam, J.:
In this arrangement by which plaintiff entered into a business connection with defendants, he transferred to them the agency of G. Antonioli Successore. Defendants agreed that when they should decide to dispense with plaintiff’s services, they were to notify G. Antonioli Successore, “ leaving them free to make whatever disposition they see fit for their agency.” Such agreement and trust carried a mutual duty. Neither party was to work secretly against the other in influencing this disposition of the future agency. The intercepted letter from Antonioli disclosed that plaintiff had already written there without defendants’ knowledge, and perhaps had intimated that he would leave defendants’ firm. On learning of this secret letter, Pisani sent the cable that arrived on May eighth. When plaintiff spoke of this discovered cable, Pisani testified that he reproached plaintiff with having first worked “ behind his-back.” Plaintiff, however, denied that at this stormy interview his own letter had been referred to. This letter was not produced at the trial. Issues of fact having been raised, defendants’ exception to sending to the jury only the matter of damages was well taken.
The judgment must be reversed and a new trial granted, with costs to abide the event.
Rich, Blackmae, Kelly and Jay cox, JJ., concur.
Judgment reversed and new trial granted, with costs to abide the event.